Citation Nr: 1758252	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1973.  He passed away in September 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the appellant presented testimony before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of this hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains the June 2012 rating decision, July 2013 Notice of Disagreement, and other documents that are relevant to the appeal.  Both systems contain relevant documents to the instant appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a Veteran is considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Initially, and before discussing the appellant's contentions, the Board notes the March 2014 Statement of the Case (SOC) documents that VA received the appellant's claim with various other documents, to include the Veteran's Death Certificate, in September 2011.  However, a review of the file does not show these documents, and they must be obtained and associated with the electronic record.  

It appears that the death certificate indicates the Veteran's cause of death was catastrophic hemorrhagic stroke contributed by hypertension and valve replacement of chronic anticoagulation.  During his lifetime, the Veteran was service-connected for PTSD.

In the July 2017 Board hearing, the appellant raised various theories of entitlement to support her claim for service connection for the cause of the Veteran's death.  First, she asserted that that there was a correlation between the hypertension, a contributory cause of the Veteran's death, and the various medications used to treat the Veteran's service-connected PTSD.  The appellant essentially claimed that the Veteran's hypertension was secondarily related to service-connected PTSD and that service connection for the cause of the Veteran's death was warranted because hypertension, a contributory cause, should have been service-connected.   

Second, the appellant's representative noted that the Veteran served in the Republic of Vietnam during the Vietnam War, suggesting that the Veteran's heart condition, a contributing cause of his death, should have been service-connected on a presumptive basis by virtue of the Veteran's presumed exposure to herbicides during his service.  The Veteran did serve in the Republic of Vietnam during the Vietnam War, and it is therefore presumed that he was exposed to herbicides during his military service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (2017).  Certain specified diseases are presumptively service connected based on herbicide exposure, including ischemic heart disease.  See 38 C.F.R. § 3.309 (e) (2017).  However, the record is unclear as to whether the Veteran had a heart disease that falls within VA's definition of ischemic heart disease.  

The Board finds that remand is appropriate for a medical opinion that addresses these theories of entitlement and to obtain outstanding relevant procedural documents that are no longer associated with the electronic record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  

In addition to procuring private treatment records, obtain and associate with the record the following documents: 1) the Veteran's death certificate; 2) the September 2011 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by Surviving Spouse; 3) the September 2011 VA Form 21-530, Application for Burial Benefits, received September 2011; 4) and any other records that are no longer associated with the electronic record but were part of the paper claims file.  

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide the following opinions for the appellant's claim.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by service-connected PTSD, to include medications taken to treat PTSD.   

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by service-connected PTSD, to include medications taken to treat PTSD.   

c.  The examiner must provide an opinion regarding whether hypertension was, singularly or jointly with some other condition, the immediate or underlying cause of death, or was etiologically related thereto, or contributed substantially or materially to death, or aided or lent assistance to the production of death. 

d.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran had ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, and coronary bypass surgery, or stable, unstable and Prinzmetal's angina) prior to his death.  

e.  The examiner must provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that any heart disability that is not ischemic heart disease had onset in or is otherwise caused by the Veteran's active service.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


